DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 5, 8, and 11 are objected to because of the following informalities:
Claim 5: The Office recommends amending the word “carrying” (Line 3) to recite, e.g., “carries.”
Claim 8: The Office recommends amending the limitation “the third annular part surrounding” (Lines 2-3) to recite, e.g., “and the third annular part surrounds.”
Claim 11: The word “aluminium” (Line 2) should be amended to recite “aluminum.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2: Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion 
Claim 3: The limitation “welding” lacks clear antecedent basis.
Claim 4: It is unclear how the “second part” can be rotationally locked with the “second part” (see Line 3 of Claim 4).
Claim 7: The “annular shoulder” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,296,157 to Handschuh et al., which discloses:
Claim 1: An annular power transmission element 60 (FIG. 5) having a longitudinal axis, the annular power transmission element comprising[:]
a first annular part 67 (left web shown in FIG. 5), a second annular part 63 comprising torque transmission means 64[,] and a third annular part 67 (right web shown in FIG. 5) integral with each other, the first annular part and the third annular part being made of a first type of metallic material (see Col. 6, Lines 27-29 “Alternatively, a metal such as aluminum could be selected in place of a resin to form a metal matrix composite rather than a fiber-resin composite”), the second annular part 63 being made of a second type of metallic material having a density greater than the density of the first type of metallic material (see Col. 11, Lines 1-2 “The hub and ring portions of the gear were modeled using properties of AISI 9310 steel”), the second annular 
Claim 2, as best understood: (The limitation “preferably welded thereto,” according to a broadest reasonable interpretation, is not understood to necessarily form part of the claim) The annular power transmission element 60 of claim 1, wherein the first annular part is in contact with the third annular part and directly attached thereto, preferably welded thereto.
Claim 4: The annular power transmission element 60 of claim 1, wherein the second part cooperates by positive fitting (via fasteners 69) with at least one of the first part and the third part for the rotational locking of the second part with the first and second parts.
Claim 6: The annular power transmission element 60 of claim 1, wherein the first annular part 67 comprises an annular shoulder on which the second annular part 62 is longitudinally applied, the third annular part 67 being longitudinally arranged opposite the shoulder with respect to the second annular part 62.
Claim 11: The annular power transmission element 60 of claim 1, wherein the metallic material of the first type is an [aluminum] alloy.
Claim 12: The annular power transmission element 60 of claim 1, wherein the metallic material of the second type is steel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,296,157 to Handschuh et al., as applied to Claim 1 above, further in view of U.S. Patent No. 1,492,145 to Talley.
Claim 8: Handschuh discloses the annular power transmission element 60 of claim 1, wherein the torque transmission means 64 is oriented radially outward, but does not disclose wherein the third annular part surrounds a cylindrical surface of the first annular part and welded thereto.
Talley teaches a third annular part 21 (FIG. 7) which surrounds a cylindrical surface of a first annular part 23.  The embodiments shown in at least FIGS. 5-6 of Talley teach first and third annular parts which are welded together.
In view of the Talley teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the annular power transmission element 60 disclosed by Handschuh, such that third annular part surrounds a cylindrical surface of the first annular part and is welded thereto, in order to easily radially and axially align the first and third annular parts.
Claim 9: Talley teaches a third annular part 6 which comprises an annular edge that is welded to an annular edge of a first annular part 5 (see FIGS. 5-6).
In view of the Talley teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the annular power transmission element 60 disclosed by Handschuh, as modified in the rejection of Claim 8 above, such that the third annular part comprises an annular edge welded to an annular edge of the first annular part, in order to integrally secure the first and third annular parts.
Claim 10: The torque transmission means 64 include portions which are oriented radially inward.  Handschuh does not disclose wherein the third annular part is mounted within a cylindrical surface of the first part and welded thereto.
Talley teaches a third annular part 23 which is mounted within a cylindrical surface of a first annular part 21 (see FIG. 7).  As shown in FIGS. 5-6, the first/third parts may be welded together.
In view of the Talley teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the annular power transmission element 60 disclosed by Handschuh, such that third annular part is mounted within a cylindrical surface of the first annular part and is welded thereto, in order to easily radially and axially align the first and third annular parts.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,296,157 to Handschuh et al., as applied to Claim 1 above, further in view of U.S. Patent No. 1,492,145 to Talley and U.S. Patent Application Publication No. 2007/0221438 to Bernhard et al.
Claim 3: Handschuh discloses that the components of the gear are treated as welded together (see Col. 11, Line 10); however, this disclosure is not understood to mean that the elements are necessarily welded together.
Talley teaches a gear having similar annular parts, and in which first/third annular parts are welded together (see FIGS. 5-6).  Talley does not expressly disclose parts which are stir welded.
Bernhard teaches a worm wheel in which two metal disks 2, 12 may be friction welded together.  As shown in FIG. 1, the disks capture a ring gear 4 portion therebetween.
.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,296,157 to Handschuh et al., U.S. Patent No. 1,492,145 to Talley, and U.S. Patent Application Publication No. 2007/0221438 to Bernhard et al. are considered to be the closest prior art.
Claim 5: The closest art does not disclose a third part which comprises an annular portion in radial annular contact with the first annular part and carrying fingers engaged in housings of the second annular part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658